               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

LEIGHTON SARGENT,                            )
     Plaintiff                               )
                                             )       Civil Action No. 1:20-CV-1041
v.                                           )
                                             )
REXEL USA, INC.,                             )
     Defendant                               )


                  NOTICE OF REMOVAL OF DEFENDANT, REXEL USA, INC.


               TO THE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF NEW HAMPSHIRE:

               The petition of the defendant, Rexel USA, Inc. (“Rexel”), for removal of this action

from the New Hampshire Superior Court, Hillsborough County Southern District, to the

United States District Court for the District of New Hampshire respectfully shows:

               FIRST: That the petitioner herein is a defendant in a civil action brought against it

in the New Hampshire Superior Court, Hillsborough County Superior Court, entitled

“Leighton Sargent v. Rexel USA, Inc.” (the “State Court Action”) (See Summons,

Complaint and Request for Jury Trial, in that action attached hereto.) This action was filed

on or about March 13, 2020 and bears Case Number: 226-2020-CV-00191. (See id.)

               SECOND: That the aforesaid action was served on Rexel on or about April 2, 2020.

               THIRD: Rexel hereby reserves the right to assert any and all defenses and

counterclaims. Rexel further reserves the right to amend or supplement this Notice of

Removal.




{B0828147.1}
               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 2 of 7




               STATUTORY REQUIREMENTS – 28 U.S.C. §§ 1332, 1441, and 1446

               FOURTH: This petition is timely filed, pursuant to 28 U.S.C. § 1446, which states,

“The notice of removal of a civil action or proceeding shall be filed within 30 days after

the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based, or within

30 days after the service of summons upon the defendant if such initial pleading has then

been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446 (b)(1) (2011). Further, 28 U.S.C. § 1446 provides that “[e]xcept

as provided in subsection (c), if the case stated by the initial pleading is not removable, a

notice of removal may be filed within 30 days after receipt by the defendant, through

service or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become removable.”

28 U.S.C. § 1446 (b)(3). Lastly, a case may not be removed if “more than 1 year after

commencement of the action” has accrued. See 28 U.S.C. § 1446 (c).

               Here, it was unclear as to whether the case stated by the initial pleading (Complaint)

was removable based on diversity jurisdiction because it was unclear from that pleading

that the matter in controversy exceeded the sum or value of $75,000, exclusive of interest

and costs. As a result, on April 28, 2020, the undersigned conferred with counsel for the

plaintiff to obtain a stipulation that the plaintiff’s damages are worth $75,000, or less. On

May 5, 2020, counsel again conferred regarding a stipulation that the plaintiff’s damages

are $75,000, or less. On May 6, 2020, counsel was notified that the plaintiff had second

thoughts regarding stipulating to damages as $75,000, or less. At that time, the plaintiff’s

initial medical records were provided. The undersigned was also notified that the plaintiff



{B0828147.1}                                             2
               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 3 of 7




planned to consult with a neurologist, “to rule out any other medical issues other than the

post-concussive syndrome which is the current diagnosis.” Counsel for the plaintiff

notified the undersigned that the ongoing global pandemic (COVID-19) has frustrated this

consult. The medical records provided did not appear to support that the plaintiff’s damages

are worth more than $75,000. On June 1, 2020, counsel again conferred and agreed to

stipulate that Rexel was granted an extension by which to file its answer and/or notice of

removal to July 31, 2020. The parties stated that more information was needed for Rexel

to evaluate whether removal is appropriate in this case and this information was not

expected until July 2020. The information needed was the neurologist’s medical records

and bills.

               The parties filed three such stipulations until the medical records and bills were

received on September 27, 2020. Further, counsel for the plaintiff stated that further

treatment and diagnosis was recommended and the plaintiff had follow up appointments

scheduled. (See Aff. of Counsel attached hereto at ¶12.) As a result, the medical records

and bills qualify as “other paper from which it may first be ascertained that the case is one

which is or has become removable,” by virtue of the plaintiff’s refusal to stipulate that his

damages are $75,000, or less and the fact that the plaintiff continues to treat with a

neurologist it has become evident that the matter in controversy is likely to exceed $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1446 (b)(3); see also 28 U.S.C. § 1446

(c)(3)(A) (“If the case stated by the initial pleading is not removable solely because the

amount in controversy does not exceed the amount specified in section 1332(a),

information relating to the amount in controversy in the record of the State proceeding, or

in responses to discovery, shall be treated as an ‘other paper’ under subsection (b)(3)”).



{B0828147.1}                                           3
               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 4 of 7




Moreover, this Notice of Removal has been filed by October 27, 2020—within 30 days of

September 27, 2020. See id. Additionally, not more than one year has elapsed since the

plaintiff initiated suit March 13, 2020. See 28 U.S.C. § 1446 (c). Accordingly, the Notice

of Removal is timely.

               FIFTH: That as set forth in the Complaint, the plaintiff is an individual, Leighton

Sargent, resident of the Commonwealth of Massachusetts, residing at 16 Seaver Road,

Suite 6, Townsend, Massachusetts. (See Complaint ¶ 2.)

               SIXTH: The defendant, Rexel, is a Delaware for-profit corporation, with a principal

office address of 14951 Dallas Parkway, Dallas TX 75254.

               SEVENTH: That, by reason of the above, the above-captioned action is a civil

action brought in a state court of which the United States District Courts have jurisdiction

under the provisions of Title 28, U.S.C. § 1332 (2011) and is one which may be removed

to this Court.

               EIGHTH: There is diversity of citizenship under 28 U.S.C. § 1332 (a) (2011), where

the plaintiff is a resident of Massachusetts and Rexel is a Delaware for profit corporation

with a principal office address of 14951 Dallas Parkway, Dallas TX 75254. Accordingly,

Rexel is not a citizen of New Hampshire, the jurisdiction in which the State Court Action

has been filed. As a result, because Rexel is not a citizen of New Hampshire, it may

properly remove the State Court Action on the basis of diversity jurisdiction. See 28 U.S.C.

§ 1441 (b)(2) (“A civil action otherwise removable solely on the basis of the jurisdiction

under 1332(a) of this title may not be removed if any of the parties in interest properly

joined and served as defendants is a citizen of the State in which such action is brought.”).




{B0828147.1}                                           4
               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 5 of 7




               NINTH: As noted above, the amount in controversy is likely to exceed $75,000,

exclusive of interest and costs, where the plaintiff will not stipulate that amount is controversy

is in less than $75,000, exclusive of interest and costs and that the plaintiff continues to consult

with a neurologist for further treatment and diagnosis.

                    PROCEDURAL REQUIREMENTS AND LOCAL RULES

               TENTH: This Court is part of the “district and division” embracing the place where

the State Court Action was filed—Hillsborough County Superior Court. See 28 U.S.C. §§

1441(a), 1446(a) (2011).

               ELEVENTH: Rexel is the only named defendant. Therefore, no consent from

another defendant for purposes of removing the State Court Action is required. See 28

U.S.C. § 1446(b) (2) (A) (2011).

               TWELFTH: Attached as Exhibit C is a copy of all process, pleadings, and orders

received by Rexel in the State Court Action. See 28 U.S.C. § 1446(a) (2011). Pursuant to

Local Rule 81.1(c), certified or attested copies of all records, proceedings, and docket

entries in the State Court Action will be filed within fourteen (14) days of the filing of this

Notice of Removal. The appropriate filing fee has been paid to the Clerk of Court upon the

filing of this Notice of Removal.

               THIRTEENTH: Pursuant to Local Rule 81.1(a), a responsive pleading to the

plaintiff’s complaint is not required because an answer to the complaint was filed in the

State Court Action. See Fed. R. Civil P. 81(c)(2)(C); see also FED. R. CIV. P. 81(c)(2).

               FOURTEENTH: Pursuant to Local Rule 7.1.1(d), a corporate disclosure

statement will be filed within 21 days of the Notice of Removal.




{B0828147.1}                                           5
               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 6 of 7




               FIFTEENTH: A Notice of Removal, pursuant to 28 U.S.C. § 1446(d)(2011), a

Copy of which is attached hereto with exhibits omitted, will promptly be served upon all

parties, and filed with the Clerk of the Hillsborough County Superior Court, Southern

District.

               SIXTEENTH: This Notice of Removal is signed pursuant to FED.R.CIV.P. 11. See

28 U.S.C. § 1446(a)(2011).

                                            CONCLUSION

               Based upon the foregoing, this Court has jurisdiction over this matter pursuant to

28 U.S.C. § 1332 (2011), and the State Court Action may be removed.

               WHEREFORE, Rexel prays that this cause proceed in this Court as an action

properly removed thereto.



                                             RESPECTFULLY SUBMITTED,
                                             THE DEFENDANT,
                                             REXEL USA, INC.
                                             BY ITS ATTORNEYS,



Dated: 10/14/2020                    By:             /s/ Laura D. Devine
                                             Thomas J. Fay, Bar No. 15995
                                             tfay@boyleshaughnessy.com
                                             Laura D. Devine, Bar No. 265766
                                             ldevine@boyleshaughnessy.com
                                             Boyle | Shaughnessy Law, PC
                                             650 Elm Street, Suite 404
                                             Manchester, NH 03101
                                             (603) 668-6216
                                             FAX: (603) 668-6217




{B0828147.1}                                            6
               Case 1:20-cv-01041-PB Document 1 Filed 10/14/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that pursuant to Federal Court Rules, I
have this day served a true copy of the foregoing document to all counsel of record through
the court’s electronic filing system.


                                     Counsel for Plaintiff
                                    Peter J. Nicosia, Esq.
                                  Nicosia & Associates, P.C.
                                     259 Middlesex Road
                                   Tyngsboro, MA 01879
                               nicosia@nicosia-associates.com



Date: 10/14/2020                       /s/ Laura D. Devine
                                       Laura D. Devine, Bar No. 265766
                                       ldevine@boyleshaughnessy.com
                                       Boyle | Shaughnessy Law PC
                                       650 Elm Street, Suite 404
                                       Manchester, NH 03101
                                       (603) 668-6216
                                       FAX: (603) 668-6217




{B0828147.1}                                     7
